Matter of Alan P. v Charlotte E. (2016 NY Slip Op 02719)





Matter of Alan P. v Charlotte E.


2016 NY Slip Op 02719


Decided on April 7, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 7, 2016

Acosta, J.P., Renwick, Manzanet-Daniels, Kapnick, Webber, JJ.


759 758

[*1]In re Alan P., Petitioner-Appellant,
vCharlotte E., Respondent-Respondent.


Wrobel Markham Schatz Kaye & Fox LLP, New York (Luisa M. Kaye of counsel), for appellant.
Segal & Greenberg LLP, New York (Philip C. Segal of counsel), for respondent.

Order, Family Court, New York County (Mary E. Bednar, J.), entered on or about January 30, 2015, which denied petitioner's objections to an order, same court (Lewis A. Barofsky, Support Magistrate), entered on or about October 17, 2014, dismissing his petition for termination of his child support obligation, unanimously affirmed, without costs.
The parties' stipulation of settlement, incorporated but not merged into the judgment of divorce, provides that petitioner's child support obligation for his disabled child will continue until the occurrence of the earliest of three specified events: the child's care is completely covered by a government entitlement program, the child's marriage, or the child's death. Applying ordinary principles of contract interpretation, we find that the stipulation unambiguously expresses the parties' agreement that petitioner's child support obligation will continue until the child's death, unless one of the other two events occurs first, without regard to her reaching the age of majority (see Gray v Pashkow , 79 NY2d 930, 932 [1992]; Streuli v Streuli , 60 AD2d 829 [1st Dept 1978]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 7, 2016
CLERK